Exhibit 10.1


AGREEMENT REGARDING

CHANGE IN CONTROL


THIS AGREEMENT ("Agreement"), is made and entered into as of the __________ day
of _________, 2012 (the "Effective Date") by and between Hospira, Inc. (the
"Company") and Neil Ryding (the "Executive");
WITNESSETH THAT:
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel,
and the Board of Directors of the Company (the "Board") recognizes that, as is
the case with many publicly held corporations, a change in control might occur
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and
WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company;
NOW, THEREFORE, to induce the Executive to remain in the employ of the Company
and in consideration of the premises and mutual covenants set forth herein, IT
IS HEREBY AGREED by and between the parties as follows:
1.AGREEMENT TERM. THE "AGREEMENT TERM" SHALL BEGIN ON THE EFFECTIVE DATE AND
SHALL CONTINUE THROUGH DECEMBER 31, 2012. NOTWITHSTANDING THE FOREGOING, IF A
CHANGE IN CONTROL (AS DEFINED IN SECTION 7 BELOW), OCCURS DURING THE AGREEMENT
TERM, THE AGREEMENT TERM SHALL CONTINUE THROUGH AND TERMINATE ON THE SECOND
ANNIVERSARY OF THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS.
2.ENTITLEMENT TO CHANGE IN CONTROL BENEFITS. Following a Change in Control, the
Executive shall be entitled to the Change in Control Benefits described in
Section 3 hereof if the Executive's employment by the Company is terminated
during the Agreement Term (i) by the Company for any reason other than Permanent
Disability or Cause or (ii) by the Executive for Good Reason. For purposes of
this Agreement:

1

--------------------------------------------------------------------------------


(a)
A termination of the Executive's employment shall be treated as a termination by
reason of "Permanent Disability" only if, due to a mental or physical
disability, the Executive is absent from the full time performance of duties
with the Company for a period of at least twelve consecutive months and fails to
return to the full time performance of duties within 30 days after receipt of a
demand by the Company to do so.

(b)
The term "Cause" shall mean the willful engaging by the Executive in illegal
conduct or gross misconduct which is demonstrably and materially injurious to
the Company. For purposes of this Agreement, no act, or failure to act, on the
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's action or omission was in the best interests of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until the Company delivers to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth above and specifying the particulars thereof in
detail.

(c)
The term "Good Reason" shall mean the occurrence of any of the following
circumstances without the Executive's express written consent:

(i)
a significant adverse change in the nature, scope or status of the Executive's
position, authorities or duties from those in effect immediately prior to the
Change in Control, including, without limitation, if the Executive was,
immediately prior to the Change in Control, an executive officer of a public
company, the Executive ceasing to be an executive officer of a public company;

(ii)
the failure by the Company to pay the Executive any portion of the Executive's
current compensation;

(iii)
a reduction in the Executive's annual base salary (or a material change in the
frequency of payment) as in effect immediately prior to the Change in Control


2

--------------------------------------------------------------------------------


as the same may be increased from time to time;
(iv)
the failure by the Company to award the Executive an annual bonus in any year
which is at least equal to the annual bonus, awarded to the Executive under the
annual bonus plan of the Company for the year immediately preceding the year of
the Change in Control;

(v)
the failure by the Company to award the Executive equity-based incentive
compensation (such as stock options, shares of restricted stock, or other
equity-based compensation) on a periodic basis consistent with the Company's
practices with respect to timing, value and terms prior to the Change in
Control;

(vi)
the failure by the Company to continue to provide the Executive with the welfare
benefits, fringe benefits and perquisites enjoyed by the Executive immediately
prior to the Change in Control under any of the Company's plans or policies,
including, but not limited to, those plans and policies providing pension, life
insurance, medical, dental, prescription, health and accident, disability,
vacation, and other executive perquisites;

(vii)
the relocation of the Company's principal executive offices to a location more
than thirty-five miles from the location of such offices immediately prior to
the Change in Control or the Company requiring the Executive to be based
anywhere other than the Company's principal executive offices except for
required travel to the Company's business to an extent substantially consistent
with the Executive's business travel obligations immediately prior to the Change
in Control; or

(viii)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement as contemplated by
Section 16.

For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Executive that Good Reason exists shall be
conclusive.

3

--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions of this Section 2, the benefits
described in paragraph (c) of Section 3 shall be payable following a Change in
Control and shall not require termination of the Executive’s employment with the
Company.
3.CHANGE IN CONTROL BENEFITS. In the event of a termination of employment, or
upon the occurrence of a Change in Control for purposes of paragraph (c) of this
Section 3, which entitles the Executive to benefits in accordance with Section
2, the Executive shall, subject to the provisions of the last two paragraphs of
this Section 3, receive the following:
(a)
The Executive shall be entitled to receive the following employee welfare
benefits: medical, health and accident, dental, prescription, disability, and
life insurance coverage for the Executive (and, where applicable under the
Company's welfare benefit plans, the Executive's family) through the second
anniversary of the Executive's date of termination of employment, or, if
earlier, the date on which the Executive becomes employed by another employer.
The benefits provided by the Company shall be no less favorable in terms of
coverage and cost to the Executive than those provided under the Company's
welfare benefit plans applicable to the Executive (and, where applicable, the
Executive's family) prior to the Change in Control, determined as if the
Executive remained in the employ of the Company through such third anniversary.

(b)
If the Executive's date of termination occurs after the end of a performance
period applicable to an annual incentive (bonus) award, and prior to the payment
of the award for the period, the Executive shall be entitled to a lump sum
payment in cash no later than twenty (20) business days after the date of
termination equal to the greater of (i) the Executive's annual incentive (bonus)
award for that period, as determined under the terms of that incentive award
arrangement or (ii) the Executive's annual incentive (bonus) award for that
period, with the determination of the amount of such award based on an
assumption that the target level of performance had been achieved; provided,
however, that any payment due hereunder shall be reduced by any payment made
under paragraph (c) of this Section 3.

(c)
If the Change in Control occurs during a performance period, for any annual
incentive (bonus) plan or arrangement in which the Executive participates for
the performance period in which the Change in Control occurs, the Executive
shall be entitled to a lump sum payment in cash no later than twenty (20)
business days after the date of the Change in Control equal to the Executive's
pro rata


4

--------------------------------------------------------------------------------


annual incentive (bonus) award through the date of the Change in Control, with
the determination of the amount of such award based on an assumption that the
target level of performance has been achieved.
(d)
If the Executive's date of termination occurs during a performance period
following the year in which a Change in Control occurs, for any annual incentive
(bonus) plan or arrangement in which the Executive participates for the
performance period in which the termination occurs, the Executive shall be
entitled to a lump sum payment in cash no later than twenty (20) business days
after the date of termination equal to the Executive's pro-rata annual incentive
(bonus) award through the date of termination, with the determination of the
amount of such award based on an assumption that the target level of performance
has been achieved.

(e)
The Executive shall be entitled to a lump sum payment in cash no later than
twenty (20) business days after the Executive's date of termination equal to the
sum of:

(i)
an amount equal to 2 times the Executive's annual salary rate in effect on the
date of the Change in Control or, if greater, as in effect immediately prior to
the date of termination; plus

(ii)
an amount equal to 2 times the Executive's annual incentive (bonus) award for
the performance period that includes the date of the Executive's termination of
employment, with the determination of the amount of such award based on an
assumption that the target level of performance has been achieved.

The amount payable under this paragraph (e) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled as severance pay
under any severance pay plan, or by law and shall be in addition to (and not
inclusive of) any amount payable under any written agreement(s) directly between
the Executive and the Company or any of its subsidiaries.


(f)
The Company shall provide the Executive with outplacement services suitable to
the Executive's position through the first anniversary of the date of the
Executive's termination of employment, or, if earlier, the date on which the
Executive becomes employed by another employer.


5

--------------------------------------------------------------------------------


If the Executive is a participant in the Hospira Performance Incentive Plan or
any successor thereto, the Executive's annual incentive (bonus) award for the
performance period which includes the date of termination under paragraphs (c),
(d) and (e)(ii) above and, if applicable, for the period preceding the date of
termination under paragraph (b), shall be determined under the bonus levels
communicated in writing to the Executive by the Company for such year.


The Executive agrees to abide by the terms of the Executive’s Employee
Agreement, including but not limited to the protection of the secrecy and
confidentiality of information that is confidential and proprietary to the
Company or any of its affiliates.
For purposes of this Agreement, the Executive is deemed a “key employee” within
the meaning of section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and the regulations thereunder (“Specified Employee”). As a
Specified Employee, notwithstanding any provision in this Agreement, any
payments or benefits under Sections 3(b), (c), (d) or (e) (“Restricted
Payments”) shall be provided to the Executive on the first day of the seventh
month following the date of the Executive’s termination of employment (the
“Delay Period”). After the Delay Period, any Restricted Payments that constitute
reimbursements to the Executive shall be made in accordance with their payment
terms under this Agreement but no later than the end of the calendar year
following the year in which the expense was incurred.


4.MITIGATION. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise.
Except as set forth in paragraph 3(a) with respect to benefits, the Company
shall not be entitled to set off against the amounts payable to the Executive
under this Agreement any amounts owed to the Company by the Executive, any
amounts earned by the Executive in other employment after the Executive's
termination of employment with the Company, or any amounts which might have been
earned by the Executive in other employment had the Executive sought such other
employment.
5.EXCISE TAX PAYMENTS. Notwithstanding any other provision to the contrary, if
any payment or benefit to which the Executive (or any person on account of the
Executive) is entitled, whether under this Agreement or otherwise, in connection
with a Change in Control or the Executive's termination of employment (a
"Payment") constitutes a "parachute payment" within the meaning of section 280G
of the Code, and as a result thereof the Executive is subject to a tax under
section 4999 of the Code, or any successor thereto, (“Excise Tax”) then such
Payment shall be either: (i) provided to Executive in full, or (ii) provided to
Executive as to such lesser extent which would result in no portion of such
Payment being subject to such Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, such Excise Tax, and any other applicable taxes, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of the
Payment, notwithstanding that all or some portion of such Payment may be taxable
under such Excise Tax. To the extent such Payment needs to be reduced pursuant
to the preceding

6

--------------------------------------------------------------------------------


sentence, reductions shall come from taxable amounts before non-taxable amounts
and beginning with the Payments otherwise scheduled to occur latest. Executive
agrees to cooperate fully with the Company to determine the benefits applicable
under this Section 5. All determinations under this Section 5 shall be made by
an independent tax counsel selected by the Company and reasonably acceptable to
Executive. To the extent any Excise Tax payments are due by reason of any
payment under this Agreement, Executive agrees to be solely liable for such
Excise Tax payments.
 
6.TERMINATION DURING POTENTIAL CHANGE IN CONTROL. If a Potential Change in
Control (as defined in Section 8) occurs during the Agreement Term, and the
Company terminates the Executive's employment for reasons other than Permanent
Disability or Cause during such Potential Change in Control, the Executive shall
be entitled to receive the benefits that the Executive would have received under
Section 3, such benefits to be calculated based upon the Executive's
compensation prior to the actual termination of employment but paid within 20
business days of the date of such termination; provided that, in lieu of the
benefit described in Section 3(c), for any annual incentive (bonus) plan or
arrangement in which the Executive participates for the performance period in
which the Potential Change in Control occurs, the Executive shall be entitled to
a lump sum payment in cash no later than twenty (20) business days after the
date of the termination of the Executive’s employment equal to the Executive's
pro rata annual incentive (bonus) award through the date of such termination of
employment, with the determination of the amount of such award based on an
assumption that the target level of performance has been achieved.
7.CHANGE IN CONTROL. For purposes of this Agreement, a "Change in Control" shall
be deemed to have occurred on the earliest of a Change in Ownership, a Change in
Effective Control, or a Change in Ownership of Assets, each as defined below.
(a)    Change in Ownership
(i)    In general. Except as provided in paragraph (b)(ii) of this Section, a
Change in Ownership of the Company occurs on the date that any one person, or
more than one person acting as a group (as defined in paragraph (a)(ii) of this
Section), acquires ownership of the Company’s stock that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the Company’s stock. However, if any one person,
or more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the Company’s stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Ownership of the Company (or to cause a Change in Effective
Control of the Company (within the meaning of paragraph (b) of this Section)).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the Company acquires
its stock in exchange for property will be treated as an acquisition of stock
for purposes of this Section. This paragraph (a)(i) applies only when there is a
transfer of the Company’s stock (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction.

7

--------------------------------------------------------------------------------


(ii) Persons acting as a group. For purposes of paragraph (a)(i) above, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the Company at the same time. However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. If a person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation.
(b) Change in Effective Control
(i) In general. Notwithstanding that the Company has not undergone a Change in
Ownership under paragraph (a) of this Section, a Change in Effective Control of
the Company occurs only on either of the following dates:
(1) The date any one person, or more than one person acting as a group (as
determined under paragraph (a)(ii) of this Section), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company.
(2) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.
(ii) Acquisition of additional control. If any one person, or more than one
person acting as a group, is considered to effectively control the Company
(within the meaning of this paragraph (b)), the acquisition of additional
control of the Company by the same person or persons is not considered to cause
a Change in Effective Control of the Company (or to cause a Change in Ownership
of the Company within the meaning of paragraph (a) of this Section).
(c) Change in Ownership of Assets
(i) In general. A Change in Ownership of Assets occurs on the date that any one
person, or more than one person acting as a group (as determined in paragraph
(a)(ii) of this Section), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the Company’s
assets immediately before such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

8

--------------------------------------------------------------------------------


(ii) Transfers to a related person--There is no Change in Control event under
this paragraph (c) when there is a transfer to an entity that is controlled by
the shareholders of the transferring corporation immediately after the transfer,
as provided in this paragraph (c)(ii). A transfer of assets by the Company is
not treated as a Change in Ownership of Assets if the assets are transferred
to--
(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;
(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or
(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (c)(ii)(3)
above.
For purposes of this paragraph (c)(ii) and except as otherwise provided above, a
person’s status is determined immediately after the transfer of the assets.
(iii) Persons acting as a group. Persons will not be considered to be acting as
a group solely because they purchase assets of the Company at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company. If a
person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
(a)
the date any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

(b)
the date on which the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office


9

--------------------------------------------------------------------------------


is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company's shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or;
(c)
the date on which there is consummated a merger or consolidation of the Company
or any direct or indirect subsidiary of the Company with any other corporation
or other entity, other than (i) a merger or consolidation (A) immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the Company, the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger or consolidation is then a subsidiary, the ultimate parent
thereof and (B) which results in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or

(d)
the date on which the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company, in combination with the ownership of


10

--------------------------------------------------------------------------------


any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
(e)
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(f)
For purposes of this Agreement: "Affiliate" shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; "Beneficial Owner"
shall have the meaning set forth in Rule 13d‑3 under the Exchange Act; "Exchange
Act" shall mean the Securities Exchange Act of 1934, as amended from time to
time; and "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

8.POTENTIAL CHANGE IN CONTROL. A "Potential Change in Control" shall exist
during any period in which the circumstances described in paragraphs (a), (b) or
(c), below, exist (provided, however, that a Potential Change in Control shall
cease to exist not later than the occurrence of a Change in Control):
(a)
The Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control, provided that a Potential Change in
Control described in this paragraph (a) shall cease to exist upon the expiration
or other termination of all such agreements;

(b)
Any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 30% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company's then
outstanding securities


11

--------------------------------------------------------------------------------


(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates);
(c)
The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control exists; provided that a Potential
Change in Control described in this paragraph (c) shall cease to exist upon a
determination by the Board that the reasons that gave rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.

9. EQUITY AWARDS. With respect to any award granted to the Executive under any
of the Company’s stock incentive plans, including the Company's 2004 Long-Term
Stock Incentive Plan or any successor program, (“Award”) the following shall
apply:
(a)
If a Change in Control occurs and the successor (or parent thereof) does not
assume the Award or replace it with a comparable award, such Award shall become
fully exercisable;

(b)
If a Change in Control occurs and the successor (or parent thereof) assumes the
Award or replaces it with a comparable award (“Replacement Award”) ,the terms of
such assumed Award or Replacement shall provide that the assumed Award or
Replacement Award shall become fully exercisable if the Executive is
involuntarily terminated or voluntarily terminates with Good Reason within 24
months of the Change in Control.

10.WITHHOLDING. All payments to the Executive under this Agreement will be
subject to withholding of applicable taxes. The Company shall withhold the
applicable taxes in an amount calculated at the minimum statutory rate and shall
pay the amount so withheld to the appropriate tax authority.
11.NONALIENATION. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Executive or
the Executive's beneficiary.
12.AMENDMENT. This Agreement may be amended or canceled only by mutual agreement
of the parties in writing without the consent of any other person. So long as
the Executive lives, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof. Any
amendment or cancellation of this Agreement shall not accelerate the payment of
any compensation or benefit hereunder and shall not otherwise modify or change
the time or times when compensation or benefits are payable hereunder.
13.APPLICABLE LAW. The provisions of this Agreement shall be

12

--------------------------------------------------------------------------------


construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state.
14.SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).
15.WAIVER OF BREACH. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach will not deprive such party of the right to take action at any time
while such breach continues.
16.SUCCESSORS, ASSUMPTION OF CONTRACT. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. This Agreement is
personal to the Executive and may not be assigned by the Executive without the
written consent of the Company. However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive's death, the Executive's
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive's will or the laws of descent and distribution; provided that the
Executive shall have the right at any time and from time to time, by notice
delivered to the Company, to designate or to change the beneficiary or
beneficiaries with respect to such benefits.
17.NOTICES. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid (provided that
international mail shall be sent via overnight or two-day delivery), or sent by
facsimile or prepaid overnight courier to the parties at the addresses set forth
below. Such notices, demands, claims and other communications shall be deemed
given:
(a)
in the case of delivery by overnight service with guaranteed next day delivery,
the next day or the day designated for delivery;

(b)
in the case of certified or registered U.S. mail, five days after deposit in the
U.S. mail; or

(c)
in the case of facsimile, the date upon which the transmitting party


13

--------------------------------------------------------------------------------


received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:


Senior Vice President, Organizational Transformation
and People Development
Hospira, Inc.
275 North Field Drive
Lake Forest, Illinois 60045


with a copy (which shall not constitute notice) to:


General Counsel
Hospira, Inc.
275 North Field Drive
Lake Forest, Illinois 60045




or to the Executive:


Neil Ryding
7035 Heron Circle
Carlsbad, CA  92011


Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.


18.RESOLUTION OF ALL DISPUTES. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) (a "Dispute") shall be
settled by alternative dispute resolution procedures in accordance with Appendix
A hereto. During the pendency of any Dispute, the Company shall continue to pay
the Executive the full compensation in effect when the notice giving rise to the
Dispute was given (including, but not limited to, salary) and continue the
Executive (and, where applicable, the Executive's family) as a participant in
all compensation, benefit and insurance plans in which the Executive was
participating when the notice giving rise to the Dispute was given, until such
Dispute is resolved.
19.LEGAL AND ENFORCEMENT COSTS. The provisions of this Section 19 shall apply if
it becomes necessary or desirable for the Executive to retain

14

--------------------------------------------------------------------------------


legal counsel or incur other costs and expenses in connection with enforcing any
and all rights under this Agreement or any other compensation plan maintained by
the Company, including, but not limited to the Hospira 2004 Long-Term Stock
Incentive Plan, the Hospira Performance Incentive Plan, the Hospira 401(k)
Supplemental Plan, the Hospira Supplemental Pension Plan or, in each case, any
trust adopted pursuant thereto:
(a)
The Executive shall be entitled to recover from the Company reasonable
attorneys' fees, costs and expenses incurred in connection with such enforcement
or defense.

(b)
Payments required under this Section 19 shall be made by the Company to the
Executive (or directly to the Executive's attorney) promptly following
submission to the Company of appropriate documentation evidencing the incurrence
of such attorneys' fees, costs, and expenses.

(c)
The Executive shall be entitled to select legal counsel; provided, however, that
such right of selection shall not affect the requirement that any costs and
expenses reimbursable under this Section 19 be reasonable.

(d)
The Executive's rights to payments under this Section 19 shall not be affected
by the final outcome of any dispute with the Company.

20.SURVIVAL OF AGREEMENT. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive's employment with the Company.
21.ENTIRE AGREEMENT. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior or contemporaneous agreements, between
the parties relating to the subject matter hereof; provided, however, that
nothing in this Agreement shall be construed to limit any policy or agreement
that is otherwise applicable relating to confidentiality, rights to inventions,
copyrightable material, business and/or technical information, trade secrets,
solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the subsidiaries.
22.COUNTERPARTS. This Agreement may be executed in two or more counterparts, any
one of which shall be deemed the original without reference to the others.


IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its

15

--------------------------------------------------------------------------------


corporate seal to be hereunto affixed on this _______ day of _______, 2012, all
as of the Effective Date.






--------------------------------------
Neil Ryding




HOSPIRA, INC.
 
 
By
------------------------------------------
Its:
ATTEST:




------------------------------
Royce R. Bedward
Secretary

16

--------------------------------------------------------------------------------


APPENDIX A
AGREEMENT REGARDING CHANGE IN CONTROL

ALTERNATIVE DISPUTE RESOLUTION PROCEDURES
The parties to the Agreement Regarding Change in Control dated as of the ____
day of _________, 2012 (the "Agreement") recognize that a bona fide dispute as
to certain matters may arise from time to time during the term of the Agreement
which relates to either party's rights and/or obligations. To have such a
dispute resolved by this Alternative Dispute Resolution ("ADR") provision, a
party first must send written notice of the dispute to the other party for
attempted resolution by good faith negotiations between the Executive and the
Company within twenty-eight (28) days after such notice is received (all
references to "days" in the ADR provision are to calendar days).
If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.
1.    To begin an ADR proceeding, a party shall provide written notice to the
other party of the issues to be resolved by ADR. Within fourteen (14) days after
its receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.
2.    Within twenty-one (21) days following receipt of the original ADR notice,
the parties shall select a mutually acceptable neutral to preside in the
resolution of any disputes in this ADR proceeding. If the parties are unable to
agree on a mutually acceptable neutral within such period, either party may
request the President of the CPR Institute for Dispute Resolution ("CPR"), 366
Madison Avenue, 14th Floor, New York, New York 10017, to select a neutral
pursuant to the following procedures:
(a)
The CPR shall submit to the parties a list of not less than five (5) candidates
within fourteen (14) days after receipt of the request, along with a Curriculum
Vitae for each candidate. No candidate shall be an employee, director or
shareholder of either party or any of their subsidiaries or affiliates.

(b)
Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

(c)
Each party shall number the candidates in order of preference (with the number
one (1) signifying the greatest preference) and shall deliver the list to the
CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists


17

--------------------------------------------------------------------------------


regarding any of the candidates, that party shall provide a written explanation
of the conflict to the CPR along with its list showing its order of preference
for the candidates. Any party failing to return a list of preferences on time
shall be deemed to have no order of preference.
(d)
If the parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, the CPR immediately shall designate as the neutral the
candidate for whom the parties collectively have indicated the greatest
preference. If a tie should result between two candidates, the CPR may designate
either candidate. If the parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in subparagraphs
2(a)-2(d) shall be repeated.

3.    No earlier than twenty-eight (28) days or later than fifty-six (56) days
after selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties. The ADR proceeding shall take place at a location
agreed upon by the parties. If the parties cannot agree, the neutral shall
designate a location other than the principal place of business of either party
or any of the subsidiaries or affiliates.
4.    At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:
(a)
a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;

(b)
a list of any witnesses such party intends to call at the hearing, and a short
summary of the anticipated testimony of each witness;

(c)
a proposed ruling on each issue to be resolved, together with a request for a
specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue.

(d)
a brief in support of such party's proposed rulings and remedies, provided that
the brief shall not exceed twenty (20) pages. This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding. Except as
expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall be required
or permitted by any means,


18

--------------------------------------------------------------------------------


including deposition, interrogatories, requests for admissions or production of
documents.
5.    The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules:
(a)
Each party shall be entitled to five (5) hours of hearing time to present its
case. The neutral shall determine whether each party has had the five (5) hours
to which it is entitled.

(b)
Each party shall be entitled, but not required, to make an opening statement, to
present regular or rebuttal testimony, documents or other evidence, to
cross-examine witnesses and to make a closing argument. Cross-examination of
witnesses shall occur immediately after their direct testimony, and
cross-examination time shall be charged against the party conducting the
cross-examination.

(c)
The party initiating the ADR shall begin the hearing and, if it chooses to make
an opening statement, shall address not only issues it raised, but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence and closing arguments shall proceed in the same sequence.

(d)
Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

(e)
Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing also shall not be admissible. As to all other matters, the neutral shall
have sole discretion regarding the admissibility of any evidence.

6.    Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.
7.    The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party's proposed rulings and remedies on some issues and the other
party's proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.

19

--------------------------------------------------------------------------------


8.    The neutral shall be paid a reasonable fee plus expenses by the Company.
The Company shall bear its own fees and expenses. The Executive's fees and
expenses shall be paid or reimbursed by the Company to the extent provided by
the Agreement.
9.    The rulings of the neutral and the allocation of fees and expenses shall
be binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.
10.    Except as provided in Section 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.



20